DETAILED ACTION

Drawings
In reference to the cancellation of Claim 17, the drawings have been re-evaluated and determined to be in compliance.  As such, the drawings filed on October 8, 2019 are now approved by the examiner for examination purposes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., [US 2017/0159351].  Kim teaches of a panel assembly (note fig. 13 for instance) comprising: a frame panel (110) including a front surface (110a), an upper surface (110b), a side surface (110c), and a rear surface (rear surface bent out from the upper surface along with rear surface bent out from the side surface) formed from a single sheet of a metal plate (all shown in the figures, along with metal material); and a corner member (500) disposable in a gap (111) formed between the upper surface of the frame panel and the side surface of the frame panel, wherein the corner member includes: an insertion member (510) insertable into the gap to fill the gap; and a fixing member (520) integrally formed with the insertion member and disposed to be coupled to the rear surface of the frame panel to fix the corner member to the frame panel when the insertion member is inserted into the gap (note fig.12 for instance), wherein the upper surface of the frame panel and the side surface of the frame panel are each bent from edges of the front surface (fig. 13), and the rear surface of the frame panel is formed by end portions bent from the upper surface of the frame panel and the side surface of the frame panel to face the front surface (shown).  Kim teaches applicant’s basic inventive claimed panel assembly as outlined {mapped} above, including one surface of the fixing member having a first coupling opening (522) to be coupled with a first coupling protrusion (112) formed on the rear surface of the frame panel when the insertion member is inserted into the gap; but Kim does not show the protrusion on the fixing member and the opening in the frame panel.  As to the protrusion and opening arrangement, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components [such as having the protrusion on the frame instead of the fixing member, and forming the opening on the fixing member instead of on the frame] since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with the steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).  As to Claim 3, the insertion member includes a contact protrusion (protrusion below (510) – fig. 14) to be in contact with the side surface of the frame panel when the insertion member is inserted into the gap.  As to Claim 4, the contact protrusion is formed in a longitudinal direction of the insertion member (shown).  As to Claim 7, an outer surface (curved surface) of the insertion member is formed to extend from the upper surface of the frame panel to the side surface of the frame panel to form a smooth transition from the upper surface of the frame panel to the side surface of the frame panel when the insertion member is inserted into the gap (see figures).   As to Claim 8, the outer surface of the insertion member is formed to have a predetermined curvature to match the gap formed between the upper surface of the frame panel and the side surface of the frame panel (shown).  As to Claim 9, Kim teaches applicant’s basic inventive claimed panel assembly as outlined {mapped} above, but does not specifically define a radius of the curvature as being 2 mm or less.  Regarding the radius of the curvature dimension, the position is taken that it would have been an obvious matter of personal preference to vary the shape / curvature or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  The position further being taken that the radius curvature concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen (such as forming a softly rounded corner that connects two planar surfaces).  As to Claim 10, the corner member is formed of a synthetic resin material (synthetic resin material).  As to Claim 11, the side surface includes left and right sides of the frame panel.

Allowable Subject Matter
Claims 6 & 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the mapping of the reference as being used in the current rejection.  Concerning the Kim reference, it is noted that the rejection as originally set forth relied upon two embodiments (namely figs. 3-4 and figs. 12-14) in order to map and identify the similar features.  Applicant in the response filed February 24, 2002 appears to only have accounted for the figs. 3-4 embodiment when traversing the rejection.  As such, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the above rejection is deemed adequate to support the legal conclusion of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
March 4, 2022


/James O Hansen/Primary Examiner, Art Unit 3637